DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the embodiment including both an accessory body portion and a travelling carriage assembly (of claim 1), an actuator for pivoting the transverse mount between accessory raised and accessory lowered positions (of claim 10), and one or more actuators affecting the relative position between the accessory body portion and body mounting portion (of claim 14) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains an implied phrase (i.e. "Disclosed is..."). Correction is required. See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: description of an embodiment comprising both "at least an accessory body portion" and "a travelling carriage assembly" as set forth in claim 1.


Claim Objections
Claims 9, 10, and 13 are objected to because of the following informalities:
claim 9 recites "there is second a second ground modifying accessory" in lines 2-3, wherein there appears to be a rogue recitation of "second;"
claim 10 appears to be missing a word or words (e.g. "the" or "said") between "which" and "second ground" in line 1; and
claim 13 is missing a conjunction (e.g. "and") between "skid-steer loaders," and "a linkage" in line 3.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a ground modifying assembly "comprising at least an accessory body portion..." and "including a travelling carriage assembly..." in lines 1-4. However, the original disclosure does not describe or show a ground modifying assembly having both to adequately convey possession of such an assembly. Therefore, claim 1 fails the written description requirement and is rejected under 35 U.S.C. 112(a). Claims 2-15 depend from claim 1, and thus also fail the written description requirement and are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “longitudinal” in claim 1 appears (from the context in which it is used and the specification) to be used by the claim to mean “in or along the direction of travel or operation,” while the accepted meaning is “1. Of or relating to length. 2. Running or placed lengthwise. 3. Of or relating to longitude.” (See Webster's II Dictionary, Third Edition, p. 421.) Further, it is noted that "length" means "The longest dimension of something." (See Webster's II Dictionary, Third Edition, p. 409.) The term “longitudinal” is indefinite because the specification does not clearly redefine the term.
Claim 1 recites "said ground modifying assembly including a travelling carriage assembly which is pivotably attached by a carriage pivot ... to said ground modifying assembly;" in lines 4-7. As the travelling carriage assembly is a part of said ground modifying assembly, it is unclear how the travelling carriage assembly is attached to said ground modifying assembly. Additionally, it is noted that it is inherent that an element is attached to itself. Thus, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claims 2-15 each depend from claim 1. Thus, each includes the indefinite limitations of claim 1. Therefore, claims 2-15 are rejected under 35 U.S.C. 112(b).
Claim 2 recites the limitation "said arrangement" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 2 recites "where a link may comprise..." in lines 4-5. It is unclear if this recitation is a required limitation of the claim or merely optional. Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitation "the longitudinal centre axis" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the arrangement" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pitch of one to the other" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 set forth limitations of the ground modifying accessory. However, the ground modifying accessory is not an element of the claimed device. Rather, it is set forth in a conditional and functional limitation of the accessory body portion (i.e. "an accessory body portion supporting a ground modifying accessory or includes means for the attachment thereof,") in claim 1 (from which claim 8-10 depend), and the ground modifying accessory is not necessarily embodied or required by the claim language. Thus, it is unclear how the further limitations of the ground modifying accessory in claims 8-10 are actually required by the claims. Therefore, claims 8-10 are rejected under 35 U.S.C. 112(b).
The claims are further examined below as best understood. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doss (US 4,411,323).

Regarding claim 1, Doss discloses a ground modifying assembly comprising at least an accessory body portion (including 34) supporting a ground modifying accessory (such as 20) or includes means for the attachment thereof,
said ground modifying assembly including a travelling carriage assembly (including 18) which is pivotably attached by a carriage pivot (at 92), about a rotational axis substantially parallel to a longitudinal axis of said ground modifying assembly, to said ground modifying assembly;
said carriage pivot characterized by being positioned lower than the center of gravity of said travelling carriage assembly (axis of 92 shown below the substantial majority of the structure of 18).

Regarding claim 2, Doss discloses a body mounting portion (including 14) for connection to a vehicle or a support depending from a vehicle, and
multiple linkages (including 48, 54) extending and connecting said accessory body portion and body mounting portion.

Regarding claim 8, Doss discloses a ground modifying accessory comprising a moldboard or blade (20).

Regarding claim 12, Doss discloses said travelling carriage assembly capable of being pivoted upwardly about a substantially transverse axis (at 98) to rest substantially above said accessory body portion.

Regarding claim 13, Doss discloses said body mounting portion comprising a connection for a linkage for tractor arms (28 connecting to rearwardly extending arms such as 12).

Regarding claim 15, Doss discloses the ground modifying assembly when attached to a vehicle (shown attached to 12 in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2017/0130421) in view of Guinot (US 3,570,153).

Regarding claim 1, Sharp discloses a ground modifying assembly comprising:
at least an accessory body portion (including 3) supporting a ground modifying accessory or includes means for the attachment thereof; and
a travelling carriage (including 30, 31).

Sharp does not explicitly disclose the travelling carriage assembly being pivotably attached by a carriage pivot, about a rotational axis substantially parallel to a longitudinal axis of said ground modifying assembly (as best understood) and said carriage pivot being positioned lower than the center of gravity of said travelling carriage assembly. Guinot teaches discloses a ground modifying assembly comprising a travelling carriage assembly (including 13, 14, 16) which is pivotably attached by a carriage pivot (at 15), about a rotational axis substantially parallel to a longitudinal axis of said ground modifying assembly (see Fig. 3), to said ground modifying assembly; wherein said carriage pivot is positioned lower than the center of gravity of said travelling carriage assembly (shown in Fig. 3 positioned lower than a vast majority of the structure of said travelling carriage assembly).
Sharp and Guinot are analogous because they both disclose ground modifying assemblies for carrying ground modifying accessories, and said ground modifying assemblies including travelling carriage assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Sharp with the carriage pivoting means as taught by Guinot so that the wheels remain in constant contact with the ground. (See Guinot, col. 2, lines 20-40.)

Regarding claim 2, Sharp discloses a body mounting portion (including 2) for connection to a vehicle or a support depending from a vehicle, and multiple linkages (including 5a, 5, 7a, 7b) extending and connecting said accessory body portion and body mounting portion.

Regarding claim 3, Sharp discloses at least two sets of linkages (a first set including 5a and 7a, and a second set including 5b and 7b) between the accessory body portion and body mounting portion, each set of linkages comprising at least two links, and wherein a set of linkages is outwardly displaced from and either side of the longitudinal center axis of said ground modifying assembly (see Figure 1).

Regarding claims 4 and 5, Sharp discloses the links in each set of linkages (of 5a and 7a, and of 5b and 7b) being substantially parallel to each other, which allows for relative vertical movement of said body mounting portion relative to body mounting portion, but resists relative alteration in the pitch of one to the other.

Regarding claim 6, Sharp discloses said sets of linkages (including 5a and 7a, and including 5b and 7b) allowing roll rotation of said accessory body portion relative to said body mounting portion (see Figures 3b and 3c), about an axis substantially parallel to the longitudinal axis of said ground modifying assembly.

Regarding claim 7, Sharp discloses at least one actuator (of 5 and/or 7) to effect said roll rotations of said accessory body portion relative to said body mounting portion.
Regarding claim 8, Sharp discloses a ground modifying accessory comprising a blade or moldboard (see Figures 1-4).

Regarding claim 12, Sharp discloses said travelling carriage assembly (including 30, 31) capable of being pivoted upwardly about a substantially transverse axis to rest substantially above said accessory body portion (see Figures 4-7).

Regarding claim 13, Sharp discloses said body mounting portion comprising a standard quick-hitch arrangement for skid-steer loaders (see ¶0074).

Regarding claim 14, Sharp discloses at least one positional aid comprising a sensor; said positional aid being associated with a guidance system, and wherein information is capable of being passed from said positional aid to a control system controlling one or more actuators affecting the relative position between said accessory body portion and body mounting portion (see ¶0080-¶0081).

Regarding claim 15, Sharp discloses the ground modifying assembly attached to a vehicle (see claim 44 of Sharp).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Guinot as applied to claim 2 above, and further in view of Miskin (US 4,553,608).

Regarding claim 9, Sharp discloses a ground modifying accessory comprising a blade or moldboard (see Figures 1-4). Neither Sharp nor Guinot explicitly discloses a second ground modifying accessory ahead of said blade or moldboard. Miskin teaches a ground modifying assembly (see Figs. 1-3), in which a ground modifying accessory comprises a blade or moldboard (see Figs. 2, 3; also see col. 1, line 60 - col. 2, line 20), and a second ground modifying accessory (including 12) ahead of said blade or moldboard.
Sharp, Guinot, and Miskin are analogous because they all disclose ground modifying assemblies for carrying ground modifying accessories, and said ground modifying assemblies including travelling carriage assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the secondary accessory means as taught by Miskin in order to scarify and loosen soil in advance of levelling. (See Miskin, col. 1.)

Regarding claim 10, Miskin teaches said second ground modifying accessory (including 12) being mounted on a pivoting transverse mount (at least at 42), and at least one actuator (including 26, 30) allowing for pivoting of said transverse mount between accessory raised (see Fig. 2) and accessory lowered (see Fig. 3) positions.

Regarding claim 11, neither Sharp nor Guinot explicitly discloses a scarifier module comprising a plurality of tines. Miskin teaches a ground modifying assembly including a scarifier module (including 12) comprising a plurality of tines, pivotably attached to an accessory body portion about a substantially transverse axis (at least at 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the scarifying means as taught by Miskin in order to scarify and loosen soil in advance of levelling. (See Miskin, col. 1.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/6/18/22